' Mr. Justice Wolf,
dissenting.
The ground of my dissent is that the title of the act, as passed by the Legislature, gave no indication that the defendant could be subjected to a penal sanction if in the interest or supposed interest of its employees it retained a part of their wages. The information charged that the defendant deducted money from the wages of a particular employee to be paid to others. Necessarily, if the defendant had known that an act containing such a sanction was about to be passed, it might have urged upon the Legislature the inadvisability of the passage.
As the decisions say, the title of an act should be a signpost of its contents. The title was “An Act Relative to Labor Contracts”. The field of labor contracts is very broad and it seems highly improbable, if not impossible, that .any employer of labor would have notice direct or implied, that the Legislature was about to forbid the deduction of a *552quota from the wages and hence the accumulation of a fund in the interest of the employees.
We have before us a case where the employer nominally at least, is seeking to take care of his employees. Perhaps a majority, if not a great majority, of the latter would be willing that the fund should be created, and all of them should have been given some indication of the purpose of the Legislature. ‘£ Contracts relative to labor ’ ’ very remotely indeed, if at all, refer to the deduction in question. Labor contracts ordinarily have a different connotation.
It is perhaps part of the same theme, but I doubt too if the act in connection with its title was a sufficient definition or denouncement of the malum prohibitum.
This was an act which in 1917 G-overnor Yager did not approve. It was the opinion of the Governor or the Attorney General, that the act never became a law; that it had been made the subject of a pocket veto. By a decision of a majority of this court, with the dissent of the writer, an act similarly not approved was declared to be a law. Municipality of Quebradillas v. Executive Secretary, 27 P.R.R. 138. All the acts which were intended to be vetoed were subsequently placed in a pamphlet with the following legend on the front page: “Being certified transcripts of the originals of certain Laws and Regulations promulgated and published in virtue of a decision of the Supreme Court of Porto Rico, dated the 11th of March, 1919”.
Now, while I have taken part without further dissent in several cases, yet I am referring to my previous dissent for two reasons: Since the opinion of this court was written, the Supreme Court of the United States in The Pocket Veto Case, 279 U. S. 655, has, to my way of thinking, shown that these acts, if no principle of stare decisis is involved, never became laws. In the national case the return of the bill was prevented by the adjournment from one session to another. In the local case the adjournment was for 70 days. In either case the return was prevented. My other reason is that it *553might have even been supposed that the Governor advised by Ms attorney general, attempted to defeat this project, perhaps among other reasons, because of the insufficient title. My hesitation in expressing these doubts is the length ot time that has elapsed since the acts were promulgated, and the fact that the appellant has not complained of the invalidity of the act on this ground.
Because of the insufficient title as a fundamental defect, I refrain from considering the other errors assigned.